DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims Filing Date
December 28, 2021
Amended
1, 2
Cancelled
3-5, 11-13
Pending
1, 2, 6-10, 14-16
Withdrawn
6-10, 14-16
Under Examination
1, 2


Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0179009 filed December 15, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2016/013491 filed November 22, 2016.
Response to Arguments
Rao as evidenced by ASTM E112-13 and Krauss
Applicant’s claim amendment, see claim 1 line 1 “hot-rolled”, filed December 28, 2021, has been fully considered and determined to overcome the rejection over Rao as evidenced by ASTM E112-13 and Krauss. Therefore, this rejection has been withdrawn. 
The amended claim limitation “hot-rolled” in the preamble is a structural limitation that results in a structural difference between the claimed invention and Rao. Hot-rolling is performed on an ingot to form a bloom or billet. In contrast, Rao is directed to a casting (2:63-68) that is near net shape and not subject to further mechanical work (4:18-27).
Kawasaki as evidenced by Krauss
Kawasaki in view of Rao as evidenced by Krauss
Applicant's arguments filed December 28, 2021 directed to Kawasaki have been fully considered but they are not persuasive.
	The applicant argues Kawasaki relates to hot stamping of steels, which have substantially different carbon and Ac3-Ac1 from the steel of claim 1 (Remarks para. spanning pgs. 5-6), where calculating Ac3-Ac1 using the equations in Krauss and the lower C limit in Kawasaki that overlaps with claim 1 (i.e. 0.20 wt%) results in a minimum value of 108.4156, such that it is not possible to control Ac3-Ac1 to be 100°C or lower (Remarks pg. 6 para. 4, para. spanning pgs. 6-7).
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 223(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II).
Kawasaki teaches 0.20 to 0.35% C in [0048], which overlaps with the claimed C content at 0.2% rendering the claims prima facie obvious. MPEP 2144.05(I).
Regarding Ac3-Ac1 the rejection relies on the examples in Kawasaki, using their taught Ac3 temperatures in Tables 1 and 2 and calculated Ac1 based on Eq. 3.4 in Krauss, which results in a range of Ac3-Ac1 of 61 to 122°C that overlaps with that claimed. Further, evaluating Ac3 and Ac1 using equations 3.3 and 3.4 in Krauss (pg. 28) for the broad composition taught by Kawasaki ([0048]-[0052]) results in Ac3-Ac1 of 50 to 148°C. Only Ac3 is dependent on C, where a C content of 0.2 results in an Ac3 of 842°C. Using just an Ac3 of 842°C and the calculated range for Ac1 based on the broad composition of Kawasaki results in an Ac3-Ac1 range of 98 to 148°C. Evaluating Ac3 and Ac1 only for the overlapping ranges of Kawasaki and the claimed composition (i.e. C is 0.2, Si is 0.1 to 0.5, Mn is 2.1 to 3, and Cr is 0.2 to 0.7) results in Ac3-Ac1 of 97 to 145°C. All of these values overlap with the claimed range of Ac3-Ac1 of 100°C prima facie case of obviousness exists. MPEP 2144.05(I). The values were calculated using Equations 3.3 and 3.4 in Krauss (pg. 28), respectively, then performing the subtraction of Ac3-Ac1.
	The applicant argues Kawasaki carries out heating a steel sheet in a furnace and simultaneously hot stamping and quenching in a die to obtain a hot stamped member having high strength that does not require a high Charpy impact energy at -40°C since it has a different use (Remarks para. spanning pgs. 5-6).
The examiner respectfully disagrees. Kawasaki performed Charpy impact tests at -40°C after hot stamping on a 10 mm wide, 10 mm thick sheet (i.e. area of 100 mm2 or 1 cm2) ([0041], [0046, [0083]) with results indicating a range of about 80 to 140 J/cm2 (Figs. 2, 3, 8, and 9) (i.e. about 80 to 140 J). This range overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, the composition (Kawasaki [00012], [0047]-[0068]), microstructure (Kawasaki [0069, [0070]), and Ac3-Ac1 (Kawasaki Tables 1 and 2) of the prior art are substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including the steel of Kawasaki having a Charpy impact energy of 35 J or more at -40°C.
In response to applicant's argument that a hot stamped member having a high strength does not require a high Charpy impact energy at -40°C, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim Interpretation
Claim 1 line 1 "high hardness wear-resistant steel” and claim 1 line 7 "excellent toughness and cutting crack resistance" will be given the broadest reasonable interpretation of being present in a steel that has the instantly claimed composition (claim 1 lines 2-4) and structure (claim 1 lines 5-6). 
Claim 1 line 1 “hot-rolled” will be given the broadest reasonable interpretation of being a structural limitation that requires the steel to have a rolled (i.e. plate, slab, sheet, etc.) form.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2013/0095347) as evidenced by Krauss (Krauss. Chapter 3 Phases and Structures. Steels Processing, Structure, and Performance. ASM International. (2005). 15-32.).
Regarding claim 1, Kawasaki teaches a steel with an excellent balance between strength and toughness (i.e. having excellent toughness) ([0001]) manufactured by hot rolling ([0039]-[0045], Fig. 11) with a composition that overlaps with that claimed ([0012], [0047]-[0068]), a prior austenite grain size of 6 um or less (i.e. prior austenite grain size of 25 um or less) ([0070]), and 98% or more martensite (i.e. 95% or more martensite as a main phase) ([0069]). Kawasaki teaches example compositions and their Ac3 temperature in Tables 1 and 2. The Ac1 temperature was estimated using Eq. 3.4 in Krauss (pg. 28). For the Table 1 compositions Ac3-Ac1 is 67 (No. 10) to 122 (No. 2). For the Table 2 compositions Ac3-Ac1 is 61 (Steel I) to 95 (Steel A). Since Ac3-Ac1 in the examples of Kawasaki overlap with the claimed range, then Ac3-Ac1 for the composition of Kawasaki also overlaps with that claimed. In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 1
Kawasaki
Kawasaki Citation
Mn
2.1 to 4.0
1.0 to 3.0
[0051]
C
0.15 to 0.2
0.20 to 0.35
[0048]
Si
0.02 to 0.5
0.1 to 0.5
[0049]
Cr
0.2 to 0.7
0.005 to 1.0
[0052]
Fe
Remainder
Balance
[0068]
Impurities
Unavoidable
Inevitable
[0068]
Prior austenite grain size
25 um or less
6 um or less
[0070]
Martensite
95% or more
98% or more 
[0069]


	With respect to the claimed martensite, Kawasaki teaches the martensite is not tempered martensite ([0041]) and that some or all of the martensite may be tempered ([0069]) (i.e. the martensite is not required to be tempered). Martensite that is not tempered, which is within the scope of Kawasaki, does not contain carbides therein. This is further evidence by applicant’s Remarks filed July 2, 2021 on page 6 paragraph 3.
With respect to the claimed Charpy impact, Kawasaki teaches that Charpy impact tests were performed at -40°C on sample with a width of 10 mm and sheet thickness of 10 mm (i.e. area of 100 mm2 or 1 cm2) ([0041], [0045], [0083]) with data presented in Figs. 2, 3, 8, and 9 showing values of about 80 to 140 J/cm2. Based on a sample area of 1 cm2, this results in values of about 80 to 140 J. In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
	The limitations of the claimed steel being high hardness, wear-resistant, having excellent cutting cracking resistance, and Brinell hardness of 420 to 480 have been considered and determined to recite properties of the claimed steel.  The composition (Kawasaki [00012], [0047]-[0068]), microstructure (Kawasaki [0069, [0070]), and Ac3-Ac1 (Kawasaki Tables 1 and 2) of the prior art are substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including the steel of Kawasaki being high hardness, wear-resistant, having excellent toughness and cutting cracking resistance, and having a Brinell hardness of 420 to 480.
	In the event that it is determined the interpretation of the Charpy impact data in Kawasaki is inaccurate, then the below rationale is applied. 
The limitations of the claimed steel having Charpy impact energy of 35 J or more than -40°C has been considered and determined to recite a property of the claimed steel.  The composition (Kawasaki [00012], [0047]-[0068]), microstructure (Kawasaki [0069, [0070]), and Ac3-Ac1 (Kawasaki Tables 1 and 2) of the prior art are substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including the steel of Kawasaki having a Charpy impact energy of 35 J or more at -40°C.
Regarding claim 2, Kawasaki teaches Ti and Nb each in an amount of 0.002 to 0.1 ([0053]) and B of 0.0005 to 0.005 ([0061]). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2013/0095347) in view of Rao (US 5,129,966) as evidenced by Krauss (Krauss. Chapter 3 Phases and Structures. Steels Processing, Structure, and Performance. ASM International. (2005). 15-32.).
In the event it is determined that the Brinell hardness of the steel of Kawasaki is not substantially similar to the claimed steel, then the below rejection is applied.
Regarding claim 1, Kawasaki teaches a steel with an excellent balance between strength and toughness (i.e. having excellent toughness) ([0001]) with a composition that overlaps with that claimed ([0012], [0047]-[0068]), a prior austenite grain size of 6 um or less (i.e. prior austenite grain size is 25 um or less) ([0070]) and 98% or more martensite (i.e. martensite is included as 95% or more in area fraction as a main phase) ([0069]). Kawasaki teaches example compositions and their Ac3 temperature in Tables 1 and 2. The Ac1 temperature was estimated using Eq. 3.4 in Krauss (pg. 28). For the Table 1 compositions Ac3-Ac1 is 67 (No. 10) to 122 (No. 2). For the Table 2 compositions Ac3-Ac1 is 61 (Steel I) to 95 (Steel A). Since Ac3-Ac1 in the examples of Kawasaki overlap with the claimed range, then Ac3-Ac1 for the composition of Kawasaki also overlaps with that claimed. In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 1
Kawasaki
Kawasaki Citation
Mn
2.1 to 4.0
1.0 to 3.0
[0051]
C
0.15 to 0.2
0.20 to 0.35
[0048]
Si
0.02 to 0.5
0.1 to 0.5
[0049]
Cr
0.2 to 0.7
0.005 to 1.0
[0052]
Fe
Remainder
Balance
[0068]
Impurities
Unavoidable
Inevitable
[0068]
Prior austenite grain size
25 um or less
6 um or less
[0070]
Martensite
95% or more
98% or more 
[0069]


	With respect to the claimed martensite, Kawasaki teaches the martensite is not tempered martensite ([0041]) and that some or all of the martensite may be tempered ([0069]) (i.e. the martensite is not required to be tempered). Martensite that is not tempered, which is within the scope of Kawasaki, does not contain carbides therein. (For further support, see applicant’s Remarks filed July 2, 2021 pg. 6 para. 3).
With respect to the claimed Charpy impact, Kawasaki teaches that Charpy impact tests were performed at -40°C on sample with a width of 10 mm and sheet thickness of 10 mm (i.e. 100 mm2 or 1 cm2) ([0041], [0045], [0083]) with data presented in Figs. 2, 3, 8, and 9 showing values of about 80 to 140 J/cm2. Based on a sample area of 1 cm2, this results in values of about 80 to 140 J. In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
	In the event that it is determined the interpretation of the Charpy impact data in Kawasaki is inaccurate, then the below rationale is applied. 
The limitations of the claimed steel having Charpy impact energy of 35 J or more than -40°C has been considered and determined to recite a property of the claimed steel.  The composition (Kawasaki [00012], [0047]-[0068]), microstructure (Kawasaki [0069, [0070]), and Ac3-Ac1 (Kawasaki Tables 1 and 2) of the prior art are substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including the steel of Kawasaki having a Charpy impact energy of 35 J or more at -40°C.
Kawasaki teaches a steel with excellent strength ([0001]), but is silent to the Brinell hardness.
Rao teaches steels with high strength and high toughness (1:20-21) offer good hardness in the range of HRc 42-50 (BHN 400-500) (i.e. high hardness) (3:40-44). BHN is Brinell hardness number.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the steel of Kawasaki to have a BHN of 400 to 500 because this is a known hardness range for steels that are high strength, and therefore, also high hardness (Rao 3:40-44). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The limitations of the claimed steel being wear-resistant and having excellent cutting cracking resistance have been considered and determined to recite properties of the claimed steel.  The composition (Kawasaki [00012], [0047]-[0068]), microstructure (Kawasaki [0069, [0070]), Ac3-Ac1 (Kawasaki Tables 1 and 2), and hardness (Rao 3:40-44) of the prior art are substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including the steel of Kawasaki in view of Rao being wear-resistant and having excellent cutting cracking resistance.
Regarding claim 2, Kawasaki teaches Ti and Nb each in an amount of 0.002 to 0.1 ([0053]) and B of 0.0005 to 0.005 ([0061]). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Related Art
Bei (CN 102234743 machine translation)
	Bei teaches a high-strength wear-resistant low-carbon martensitic steel plate ([0002]) with an overlapping composition, except for Mn, which is 1.1 to 1.6 (i.e. does not overlap with claimed 2.1 to 4.0), ([0010]-[0015], [0018]-[0029]) manufactured by hot rolling ([0017]) with A5 of 11 to 13 (i.e. 63.0 to 15.8 um, see ASTM E112-13 Table 4), HBW of 400 to 480, and AK, J-40 C (i.e. Charpy impact energy at -40 C) of 28 to 38 (Table 3). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735